Citation Nr: 0840126	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for degenerative disc disease at the L2-L3, L3-L4 and L4-L5 
levels with bilateral spondylolysis at the L5 vertebra with 
Grade I spondylolisthesis of the L5-S1 disc.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This matter is on appeal from the Sioux Falls, North Dakota, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's low back disability is manifested by objective 
complaints of severe and radiating pain; subjective findings 
include lower back pain with less than full range of motion.  
Flexion less than thirty degrees, ankylosis or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, have not been 
shown.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for degenerative disc disease at the L2-L3, L3-L4 and L4-L5 
levels with bilateral spondylolysis at the L5 vertebra with 
Grade I spondylolisthesis of the L5-S1 disc have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).

The Board notes that the veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the veteran filed a claim in June 2003 for an 
increased rating for his lower back disorder due to an 
impending low back surgery, which ultimately occurred in 
August 2003.  In a December 2003 decision, the RO granted a 
temporary increased rating to 100 percent, effective August 
21, 2003.  Per the RO decision, the disability rating 
reverted back to 20 percent, effective November 1, 2003, and 
remains the current disability rating.  

The Court of Appeals for Veterans Claims has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Therefore, even though the RO granted the 
veteran's original claim, the claim is still properly before 
the Board for its review. 

In order to warrant a rating in excess of 20 percent, the 
evidence must show the following:
*	Forward flexion of the thoracolumbar spine 30 degrees or 
less (40%).
*	Favorable ankylosis of the entire thoracolumbar spine 
(40%).
*	Incapacitating episodes requiring prescribed bed rest 
and treatment by a physician, and having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40%).  See DC 5243.  

Ankylosis is considered "favorable" for purposes of this 
diagnostic code when the relevant spinal segment is fixed in 
a neutral position (i.e. 0 degrees) or when, even if not 
fixed in a neutral position, does not result in difficulty 
walking because of a limited line of vision, restricted 
opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.

Furthermore, any associated neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
shall be evaluated separately under an appropriate diagnostic 
code.  

In this case, the Board concludes that the evidence more 
closely approximates a 20 percent disability rating.  At his 
January 2005 VA examination, the veteran exhibited a forward 
flexion of 50 degrees, although the examiner also noted that 
the veteran was later able to bend down, "definitely 100 
degrees," in order to tie his shoes.  While the veteran 
experienced pain when moving, and the examiner opined that 
"the veteran has lost [an] additional 20% of the lumbar 
function on repetitive motion due to pain," there is no 
indication that this pain is so incapacitating so as to grant 
an increased disability rating based on a limited range of 
motion.

In addition to flexion, the veteran exhibited 18 degrees of 
extension, 28 degrees of left lateral flexion, 18 degrees of 
right lateral flexion and 40 degrees of bilateral rotation.  
While some of these values are less than the nominal ranges 
of motion, it is still sufficient to preclude a finding of 
ankylosis.  

While the veteran stated at his January 2005 VA examination 
that he takes OxyContin for his "excruciating" pain, a 
claim which was supported by muscle spasms noted during the 
examination, this pain is not apparently incapacitating.  
Specifically, he stated that he has "flare up pain once a 
week; where he has minimal movement after one to two hours of 
rest and medication."  However, these events occur are much 
less often than is required for an increased rating, and 
there is no indication that he ever received medical 
treatment for them.  

The Board recognizes the veteran's complaints of persistent 
pain.  As the veteran himself has stated, this pain has 
apparently worsened in November 2003, even though he 
experienced "immediate relief of his previous symptoms with 
decrease of pain in both lower extremities as well as return 
of lower extremity sensation" in the days following surgery, 
and that the discomfort in his right lower extremity had 
"improved significantly" by an October 2003 evaluation.  
However, even though he stated that his pain worsened in 
November 2003, he also stated in a January 2004 evaluation 
that his pain had decreased.

Pain alone is not a factor that would impact a disability 
rating under the relevant diagnostic codes.  Instead, as 
noted above, the Board may only consider the effect pain has 
on the relevant factors in the diagnostic code which, in this 
case, focus primarily on mobility.  In any event, with the 
exception of incapacitating episodes, DC 5243 is evaluated 
identically "with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching." 

Concerning a disability for any neurological disorders, the 
Board notes that, in a May 2005 decision, the RO granted 
service connection with a 10 percent disability rating for 
right side radiculopathy under DC 8720.  The Board construes 
this as a full grant of benefits for any associated 
neurological abnormality and will not address this issue 
further.  

The Board has also considered the veteran's statements as to 
his worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment due to pain.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 
Vet. App. at 25 (interest may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

Here, at his January 2005 VA examination, the veteran 
reported being able to do daily activities, including 
driving, and did not use a brace.  His condition also appears 
to have had a minimal affect on his employment, as he took 
only 5-6 days off from work in the past year.  Additionally, 
there is no indication of hospitalization since his surgery 
in August 2003.  Therefore, the Board finds that referral for 
an extraschedular evaluation for his lumbar spine disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not nearly 
approximate the criteria for a disability rating of greater 
than 20 percent.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2003 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with a February 2005 
Statement of the Case (SOC) that informed him of the specific 
rating criteria used for the evaluation of his claim.  After 
being appraised of these specific criteria, and after being 
given the requisite time to submit further evidence, the RO 
issued a subsequent rating decision in May 2005.  
 
Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his Notice 
of Disagreement, he stated that his back pain had worsened 
since his surgery and argued that the RO decision was 
inadequate without review of his post-operative records.  The 
veteran also participated in an informal conference with the 
RO in December 2004 where an increased evaluation was 
discussed.  Finally, the veteran again stated in his April 
2005 appeal that his back condition was "more disabling 
tha[n] the current rating determination."  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the veteran's post-operative 
treatment records.  Additionally, he underwent a VA medical 
examination pertinent to the appealed issue in January 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An increased rating in excess of 20 percent for degenerative 
disc disease at the L2-L3, L3-L4 and L4-L5 levels with 
bilateral spondylolysis at the L5 vertebra with Grade I 
spondylolisthesis of the L5-S1 disc is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


